Citation Nr: 1727713	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression.

4.  Entitlement to an evaluation in excess of 10 percent for spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1954 to June 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), and entitlement to an evaluation in excess of 10 percent for spontaneous pneumothorax, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2010 rating decision denied the Veteran's claim for service connection for PTSD; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

2.  Evidence received since the June 2010 rating decision is cumulative and redundant.

3.  The Veteran's headaches were noted on entry into service; clear and unmistakable evidence demonstrates that the Veteran's headaches were not aggravated by service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The Veteran's headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that July 2012 and May 2014 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  The July 2012 letter also explained the basis of the last final denial of service connection for PTSD in 2010, the meaning of "new" and "material" evidence, and described the particular types of evidence necessary to substantiate the elements of the claim that were found to be insufficiently shown at the time of the prior final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no duty, however, to provide a VA examination or obtain a VA medical opinion in connection with an application to reopen a previously denied claim unless new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4).  As will be explained below, new and material evidence has not been received sufficient to reopen the claim for service connection for PTSD.  Therefore, there is no duty to provide a VA examination or obtain a VA medical opinion.

Regarding the claim for service connection for headaches, the Veteran was afforded a February 2013 VA examination.  The Board finds that the VA examination reports are adequate upon which to base a decision on the Veteran's claims.  The VA examiners reviewed the file, took a history from the Veteran, examined him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

A.  New and Material Evidence

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim for service connection for PTSD.  For the reasons explained below, the Board finds that new and material evidence has not been received.

If a notice of disagreement or new and material evidence is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2010 rating decision denied the Veteran's claim of entitlement to service connection for PTSD on the basis that there was no evidence of a diagnosis of PTSD and no verified stressor.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the June 2010 rating decision, and the June 2010 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).

In April 2012, the Veteran filed an application to reopen the claim for service connection for PTSD.

At the time of the last final denial, the evidence of record included the Veteran's service treatment records, which showed no psychiatric treatment in service, and his personnel records, which showed no combat awards.  Also of record was a May 2010 memorandum by the JSRRC Coordinator making a formal finding that there was insufficient information about any alleged stressor to provide for research to attempt to corroborate the stressor.

Since the last final June 2010 rating decision, new evidence associated with the claims file includes VA treatment records showing no diagnosed PTSD, and a March 2012 negative PTSD screen.  Also new is a March 2014 private psychiatric disability benefits questionnaire (DBQ) prepared by Dr. H.H.-G., received in January 2016, which shows depression was diagnosed, but not PTSD.  Also new is the Veteran's May 2012 statement in which he explained that his stressor in service involved the stress of his duties in an aircraft control and warning squadron in Germany, and that he experienced nightmares, depression, and trouble with alcohol as a result.  He did not allege any combat.  Specifically, he cited to the tensions of monitoring allied flights through communist-held German territory, and monitoring for intrusions by enemy aircraft into a particular identification zone.

The Board finds that the "new" evidence received since the last final denial is not "new and material."  Since the last final denial, there remains no evidence of diagnosed PTSD, no evidence of combat, and no verified stressor.  While the Board acknowledges that the Veteran reported in his May 2012 statement that he experienced stress or "tension" in service due to his aircraft control duties, the Board notes that this alleged stressor does not meet criterion A for PTSD in the DSM, which requires that "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others."  Moreover, the Veteran's description of his duties are cumulative to the service personnel records in the file at the time of the June 2010 decision that contained evidence of the Veteran's air control duties at the location and period of time of his service, and these records were considered.  The July 2012 VCAA notice letter explained to the Veteran that his stressor statement did not include sufficient information to submit to the JSRRC for further stressor verification.  

The Board acknowledges that a January 2010 VA treatment record, associated with the claims file after the issuance of the June 2010 rating decision, shows a positive PTSD screen, albeit a subsequent March 2012 PTSD screen was negative.  See VA treatment records, received May 2014 at p.37 and 56 of 214.  Assuming there was constructive possession of the January 2010 treatment record prior to the June 2010 rating decision, regardless, the Board finds that this one positive PTSD screen is not a diagnosis of PTSD or sufficient evidence of a PTSD disability to reopen the claim because a subsequent PTSD screen was negative, and because the more detailed psychiatric evaluation report (DBQ) shows he was diagnosed with a major depressive disorder, but not PTSD.  See, e.g., DBQ, Dr. H.H.-G., March 2014 (received January 2016).   

Therefore, as new and material evidence has not been found, the application to reopen the claim for service connection for PTSD is denied.

B.  Headaches

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.

When a preexisting disease or injury is noted on the entrance examination report, 
38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2016).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2016); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The Veteran served on active duty in the Air Force from April 1954 to June 1955.  He claims that he has experienced headaches since service, particularly due to sun glare in service and being "snow blind."  See Statement, May 2012; VA examination report (headaches), February 2013.

As an initial matter, there is no evidence of, or any indication of, any ionizing radiation exposure in the file, nor any eye burn injury in service.  It appears that the Veteran intended to allege that the sun glare "radiated" per se off the snow and caused him to experience headaches in service.

Prior to his active service, a November 1952 examination report (Air Force Reserve) shows the Veteran reported a history of migraine headaches at the age of seven, that glasses were prescribed, his diagnosis was then changed to sinus-related headaches, and that he stopped wearing glasses because they did not help with his headaches.  See p.50 of 79.  On his November 1952 report of medical history, he reported experiencing frequent or severe headaches.  See p.51 of 79.  An August 1953 annual survey examination report shows the Veteran reported experiencing migraine headaches once per month with emesis, with coryza most of the time and sinusitis in the wintertime.  See p.65 of 79.  On the August 1953 report of medical history, he reported frequent or severe headaches.  See p.66 of 79.  A November 1953 enlistment examination report (Air National Guard) shows the Veteran reported a history of sinusitis and sinusitis-related headaches.  See p.44 of 79.  He reported on his November 1953 report of medical history that he experienced frequent or severe headaches.  See p.46 of 79.

Regarding his period of active service, his April 1954 enlistment report of medical history shows he reported experiencing frequent or severe headaches.  See p.22 of 79.  A July 1954 service treatment record shows he reported frontal headaches.  A December 1954 record shows he was prescribed gynergen and caffeine for headaches.  See p.6 and 21 of 79.  His June 1955 separation examination report reflects no headache complaints and that examination was negative.  See p.76 of 79.

After his active service, an August 1955 service treatment record from his Reserve service shows the Veteran complained of "severe headaches, chronic, since childhood," starting in the occipital region and radiating to the frontal region, aggravated by close-eye work, and usually accompanied by emesis.  An April 1959 annual survey report of medical history shows he denied experiencing severe or frequent headaches.  He did, however, report experiencing sinusitis with a "stuffed up head" and post-nasal drip for 10 years.  See p.79 of 79.

Subsequently, the next record of complaint of any headaches was a February 2006 VA treatment record.  See CAPRI, p.110 of 214.  More recent VA treatment records, however, show that he denied any recurrent headaches.  See, e.g., July 2008 at p.76 of 214, January 2010 at p.54, March 2010 and p.45, March 2012 at p.33.

The Veteran was afforded a VA examination in February 2013.  The VA examiner recorded a diagnosis of chronic tension headaches.  The Veteran reported that when he returned from Germany in 1955, he was "snow blind" from the glare and experienced headaches.  He reported he sought private treatment with an optometrist (who is deceased) and was prescribed special UV glasses.  He reported he believe that his headaches were caused by his eyes.  Presently, he reported he experiences headaches daily from glare from the sun, watching television, and from nightmares.  The examiner opined that the Veteran's headaches clearly and unmistakably existed prior to service, and clearly and unmistakably were not aggravated by his service beyond the natural progress of the disease.  The examiner reasoned that the Veteran's preexisting headaches with emesis were documented prior to service, and that while he did complain of headaches in service in 1954, he did not seek any treatment after service. 

As shown above, at the time of the Veteran's enlistment into the Air Force Reserves in November 1952, he reported a history of headaches since the age of seven that were severe or frequent.  See, e.g., Reports of examination and medical history, November 1952.  This history was noted on entry into the Air Force Reserves.  Then, in November 1953, on enlistment in the Air National Guard, the Veteran again reported his history of headaches, and that they were frequent or severe, all of which was noted on entry into the Air National Guard.  Then, on his enlistment into active service in the Air Force in April 1954, he again reported experiencing frequent or severe headaches on his report of medical history.  Based thereon, the Board finds that severe or frequent headaches were noted on entry into service, and the presumption of soundness is not for application (albeit the presumption generally does not apply to reservist or National Guard service, see Paulson v. Brown, 7 Vet. App. 466 (1995)).  See 38 U.S.C.A. § 1111.

With regard to whether there was any increase in symptoms during his service, as shown above, there are only two records of headache complaints during his entire period of active service - in July 1954 and December 1954, and then at separation in June 1955, he reported no headaches.  The Board finds that this does not show an increase in symptoms during his active service.  In fact, shortly prior to his active service, in August 1953, the Veteran reported on an annual Reserve survey that he experienced headaches once per month; whereas during his active service, he only complained of headaches twice.  Therefore, the Board finds that no increase in symptoms during his active service is shown, and, therefore, that the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2016).  

Furthermore, the Board finds that the preponderance of the evidence shows that the Veteran's headaches were not aggravated by his active service.  There is clear and unmistakable evidence they were not aggravated by his active service, albeit clear and unmistakable evidence is not required in this case because the presumption of aggravation is not for application.  The Board finds the opinion of the February 2013 VA examiner to be the most probative opinion of record, which is uncontroverted by any other medical evidence of record.  In addition, no headaches were noted at the time of his separation from active service - in fact, examination was negative.  While he did report experiencing severe headaches in August 1955 after his active service (during his reservist service), this was specifically noted as being experienced "since childhood," and the Veteran had already reported frequent or severe headaches prior to his enlistment in the Air Force Reserve, Air National Guard, and Air Force.  Then, there was no record of complaint until 2006, over 50 years after his separation from active service.  Moreover, the Veteran reported shortly before his active service that he experienced headaches monthly, whereas during his active service, he only complained of headaches twice.  In light of all of the above, the Veteran's headaches are shown not just by a preponderance of the evidence, but clearly and unmistakably, to not have been aggravated by his service beyond the natural progress of the disease.

The Board acknowledges all of the Veteran's assertions, including his report that he experienced headaches during his active service due to glare, and his assertion that his headaches are caused by his eye problems or vision problems.  The Veteran is certainly competent to report having experienced a headache in service, including with glare.  The Board already accepts, however, that he experienced headaches in service.  Regarding his opinion that his headaches are secondary to his eye condition or vision problems, the Veteran is not service connected for either condition, such that there can be no service connection for headaches as secondary to his eye condition or vision problems.

Therefore, in summary, the Board concludes that service connection for headaches is not warranted.  As not only a preponderance of the evidence, but also clear and unmistakable evidence is against the claim, the "benefit of the doubt" rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is denied.

Service connection for headaches is denied.


REMAND

A.  Acquired Psychiatric (Other Than PTSD)

The Veteran's application to reopen his claim for service connection for PTSD has been recharacterized more broadly to include more generally a claim for service connection for an acquired psychiatric disorder other than PTSD, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran asserts that he has experienced nightmares and depression since service due to the stresses of his aircraft control duties in service.  See Statement, May 2012.  In the alternative, the Board will consider whether the Veteran has an acquired psychiatric disorder, to include depression, as secondary to his service-connected spontaneous pneumothorax.

By way of background, the Veteran's service treatment records are silent as to any psychiatric treatment.  Post-service, a December 1967 Central State Hospital records show the Veteran was admitted with complaints of depression; a schizoid personality was diagnosed.  See PTRs, received May 2012 at p.8 of 119.  He was admitted again in February 1974 with reports of drinking and feeling depressed, and excessive drinking and passive-dependent personality disorder were diagnosed, albeit it was noted that in the past year, he was unable to cope with life stresses with a second divorce and that his mother died.  See p.16 of 119.  He was again admitted in March 1975 and diagnosed with episodic excessive drinking and passive dependent personality disorder.  See p.24 of 119.  November 1975 records show an admission for diagnosed depressive neurosis, with secondary anxiety neurosis.  See p.29 of 119.  He was admitted for alcohol detoxication in September 1975, September 1976, April 1977, June 1977, September 1978, February 1979, December 1979, October 1980, November 1980 (twice), December 1981 ("16th admission"), February 1982, February 1984, March 1984, October 1984, and December 1990.  See p.26, 34, 39, 45, 50, 54, 60, 67, 72, 75, 77, 84, 87, 91, 96, and 105 of 119.  July 1991 records show he was admitted for vomiting blood after drinking heavily for two week.  See PTRs, received July 1993 at p.5 and 21 of 36.  Then, January 1992 Central State Hospital records show he was admitted for reports of suicidal ideation, and that he reported feeling depressed.  See PTRs, received May 2012 at p.2 of 15.  

More recently, a January 2006 VA treatment record shows a history of dysthymia since 1996.  See CAPRI at p.112 of 214.  A November 2006 VA treatment record shows diagnosed depression, dysthymia, and an adjustment disorder.  See CAPRI at p.98 of 214.  It appears the Veteran has not been recently treated by VA mental health, albeit no records have been associated with the claims file since October 2013.

The Veteran submitted a March 2014 disability benefits questionnaire (DBQ) prepared by Dr. H.H.-G., which shows a major depressive disorder was diagnosed.  Dr. H.H.-G. opined that "the spontaneous pneumothorax has caused the major depressive disorder," reasoning that his spontaneous pneumothorax is "debilitating," without citing any specific symptoms, and that there is medical literature in support of medical conditions causing psychiatric difficulty.  She later opined that the Veteran's spontaneous pneumothorax is "more likely than not aggravating his major depressive disorder," and reasoned there has been a progression of mental health decline over the years, including 20 alcohol-related hospitalizations between 1967 and 1993, and that there is a body of literature supporting a correlation between self-medicating with alcohol and depression.  Notably, the psychologist did not acknowledge awareness of the medical evidence that in addition to service connected residuals of a pneumothorax, the Veteran's respiratory function is also substantially limited by other respiratory diseases including non-service-connected chronic obstructive pulmonary disease (COPD).   

The Veteran has not been afforded a VA examination for the claim.  In light of the above March 2014 DBQ from Dr. H.H.-G. showing a diagnosed major depressive disorder that she opined was either caused or aggravated by the Veteran's service-connected spontaneous pneumothorax, albeit the opinions are somewhat contradictory, the Board finds that this matter should be remanded to afford the Veteran a VA examination to address whether his depression is related to his active service, or otherwise caused or aggravated by his service-connected residuals of spontaneous pneumothorax separate from any other comorbid non-service-connected comorbid respiratory diseases.

B.  Spontaneous Pneumothorax

The Veteran's residuals of a spontaneous pneumothorax disability are currently assigned a 10 percent rating under Diagnostic Code 6843, effective November 9, 2009.  The Veteran seeks an increased rating.  See Claim, April 2012.  In a letter received in March 2017, the Veteran contended that a 60 percent rating is warranted because of the data results of pulmonary function tests performed in February 2010 and June 2014.  However, imaging studies were also obtained.  The physician evaluating the February 2010 testing noted that there were no residuals of the spontaneous pneumothorax which did not contribute to the reduced function.  Rather, the testing suggested mild COPD secondary to a long history of smoking.  The physician in June 2014 also acknowledged the two disorders and found that CPOD was predominantly responsible for the limitation of function. 

Regrettably, however, the Board finds that this matter should be remanded to obtain outstanding treatment records relating to the claim.  The claims file only includes the Veteran's VA treatment records dated through August 2013, albeit with the last record of care being in August 2012.  The Veteran filed his claim for an increase in April 2012, such that only a few months of records are in the claims file for the period on appeal.  Therefore, this matter should be remanded so that all of his more recent VA treatment records dated since August 2013 should be obtained.

In addition, the Veteran was afforded a June 2014 VA examination relating to his claim.  The Veteran reported emergency room treatment two to three years prior for shortness of breath, in addition to a hospital admission in April 2012 at the Coliseum Main Medical Center for shortness of breath and diagnosed pleurisy.  The claims file includes an April 2012 discharge summary from the Coliseum Main Medical Center noting diagnosed pleurisy, but no other information is provided in the report, and the underlying treatment records are not in the claims file.  Also, no records of the other referenced hospitalizations are in the file.  Therefore, on remand, all of the underlying April 2012 private treatment records from the Coliseum Main Medical Center should be associated with the claims file, and the Veteran should be asked to identify all other outstanding records of emergency room treatment for his spontaneous pneumothorax since April 2011 (one year prior to the filing of the claim).

As a final matter, a VA medical opinion should be obtained to address whether the Veteran's pleurisy in April 2012 constitutes a residual of his service-connected spontaneous pneumothorax.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's VA treatment records dated since October 2013.

2.  Associate with the claims file all of the Veteran's private hospitalization records from Coliseum Main Medical Center for pleurisy in April 2012 (only the discharge summary is of record).

3.  Ask the Veteran to identify all emergency room treatment since 2011 for his service-connected spontaneous pneumothorax, and associate any records identified with the claims file.

4.  After all the development in paragraph (1) has been completed, afford the Veteran a VA psychiatric examination to address the nature and etiology of his claimed acquired psychiatric disorder (other than PTSD), to include depression.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any acquired psychiatric disorder (other than PTSD) identified on examination is a) directly related to his active service, or b) caused or aggravated beyond the natural progress of the disease by his service-connected spontaneous pneumothorax as separate from other non-service-connected comorbid respiratory disorders.  

Also, please ask the VA examiner to address the relationship between the Veteran's psychiatric disorder(s) and his history of around 19 hospital admissions between 1974 and 1991 relating to alcohol abuse.

Please direct the VA examiner's attention to the March 2014 DBQ prepared by Dr. H.H.-G. (associated with the claims file in January 2016).

Any opinion must be accompanied by a complete rationale.  

5.  After all of the development in paragraphs (1) to (3) has been completed, obtain a VA medical opinion based on a review of the entire claims file, including a copy of this remand, to address whether the Veteran's pleurisy treated at the Coliseum Main Medical Center in April 2012 constitutes a residual of his service-connected spontaneous pneumothorax.  

Also ask the VA examiner to please address whether there is evidence of empyema shown in the Coliseum records (received in May 2012, or in any Coliseum records more recently associated with the claims file per this remand).

Request that the examiner provide an opinion to the extent possible the degree of respiratory impairment caused by residuals of the spontaneous pneumothorax separate from other non-service-connected comorbid respiratory disorders such as COPD.  

Any opinion must be accompanied by a complete rationale.  

6.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


